Citation Nr: 0202311	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

2.  Whether the reduction of the initial rating of 
hypertensive heart disease, from 60 percent to 30 percent, is 
proper.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2000 and 
October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

This case was the subject of a December 2001 hearing before 
the undersigned Board member.



REMAND

November 2001 correspondence from the veteran constitutes a 
notice of disagreement with the reduction of his rating from 
60 percent to 30 percent for hypertensive heart disease.  He 
was provided written notice of the reduction in October 2001.  
No statement of the case has been provided on this issue.  

The Board acknowledges that a July 2001 supplemental 
statement of the case denying TDIU benefits discusses the 
negative effect that the then-proposed reduction from 60 to 
30 percent for hypertensive heart disability would have on 
meeting the schedular criteria for a TDIU.  However, as no 
notice of disagreement had been filed at that time as to the 
rating reduction, the Board can not find that this document 
could be construed as a statement of the case as to the 
rating reduction under a plain reading of the statutory 
scheme which is clear on the sequence of events necessary to 
create an appellate issue for the Board.  That statutory 
scheme mandates the notice of disagreement must come before 
the statement of the case.  38 U.S.C.A. § 7105 (West 1991).  
To find otherwise in this matter would lead to the conclusion 
that any notice of a proposed rating reduction could be a 
statement of the case to a subsequently filed notice of 
disagreement.  Moreover, this supplemental statement of the 
case did not list the rating reduction for hypertensive heart 
disease as an issue, predated the actual rating reduction, 
and did not set forth or address the law and regulations 
pertaining to a rating reduction.  Therefore, the Board 
concludes that the July 2001 supplemental statement of the 
case simply has too many fundamental defects to serve as a 
legally sufficient statement of the case on the rating 
reduction issue.  In light of the present procedural posture 
of this issue, the Board is obligated to remand the issue of 
the rating reduction for hypertensive heart disease from 60 
percent to 30 percent for proper development, to include 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999). 

The statement of the case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board of Veterans' Appeals.  It must contain: (a) A 
summary of the evidence in the case relating to the issue or 
issues with which the appellant or representative has 
expressed 
disagreement; (b) A summary of the applicable law and 
regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations 
affect the determination; and (c) The determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2001).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they are codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Pursuant to the VCAA, this case requires significant 
additional development:

In a VA Form 9 dated in August 2001, the veteran indicated 
that the Social Security Administration had rated him as 100 
disabled.  Pursuant to the VCAA, since the veteran has 
identified the SSA records in connection with his appeal of 
the rating reduction for heart disease, and these documents 
are under government control, VA has a duty to assist the 
veteran by obtaining the SSA records.
 
At his December 2001 Board hearing, the veteran described 
relevant VA and private records of treatment that have not 
been associated with the claims file.  VA has a duty to 
assist the claimant in obtaining these records.

The VA cardiovascular examinations of record do not offer an 
opinion as to whether the veteran's service-connected 
disabilities render him unemployable, a required 
consideration in TDIU claims.  See 38 C.F.R. § 4.16.  Also, 
the examination reports contain no discussion of the workload 
of METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope -- an explicit criterion in the rating code under 
which the veteran's heart disease is rated.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007.  Either each of the rating 
criteria should be addressed during the VA examination, or 
the examiner should provide a reason as to why certain 
testing could not be performed or certain measurements or 
opinions could not be rendered.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Veterans Claims 
Assistance Act of 2000.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
and correction of procedural defects are essential for a 
proper appellate decision and, therefore, remands the matter 
to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issue of a rating 
reduction from 60 percent to 30 percent.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

4.  The RO should request the veteran to 
identify all VA, private or other records 
of treatment pertinent to his claims.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  
The records sought must include all VA 
and private records of treatment for 
heart disability from May 1998 forward 
that have not been previously obtained.
 
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

5.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a special VA cardiovascular 
examination to ascertain the current 
severity of his service-connected 
hypertensive heart disease.  

Any and all pertinent studies should be 
accomplished and all clinical findings 
should be reported in detail.  

With the veteran's consent and if 
medically advisable, exercise stress 
testing should be conducted.  

The examiner must also indicate whether 
the heart disease results in any 
limitation of activity, particularly, the 
extent to which the veteran is precluded 
from employment by his hypertension and 
hypertensive heart disease. 

Additionally, in order to facilitate 
adjudication under the rating criteria 
for hypertensive heart disease, the 
examiner should indicate whether the 
veteran's hypertensive heart disease is 
best characterized as resulting in:

a)  Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b)  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent;  or

c) Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray; or

d) Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.  

Either each of the rating criteria should 
be addressed during the VA examination, 
or the examiner should provide a reason 
as to why certain testing could not be 
performed or certain measurements or 
opinions could not be rendered.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
indicate it whether the claims folder was 
reviewed.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2001), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).
 
6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The RO should specifically 
consider the provisions of 38 C.F.R. 
§ 3.321(b), 38 C.F.R. § 4.16, and 38 
C.F.R. § 3.105(e).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
If he needs to respond to any statement of the case or 
supplemental statement of the case to perfect an appeal on 
any issue, he should be so notified.  The case should then be 
returned to the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




